Citation Nr: 0332079	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  99-24 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for deep venous thrombosis 
of the right popliteal vein with antithrombin III deficiency 
of the right leg, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to February 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Regional Office (RO) that denied the veteran's claim for an 
increased rating for deep venous thrombosis of the right 
popliteal vein.  This case was originally at the Board in May 
2001, at which time it was remanded for additional 
development of the record.  Following the completion of the 
requested development, the case was again before the Board in 
October 2002.  At that time, the Board denied the veteran's 
claim for an increased rating.  The veteran filed an appeal 
with the United States Court of Appeals for Veterans Claims 
which, by Order dated April 17, 2003, granted a Joint Motion 
for Remand.  The case is again before the Board for appellate 
consideration.


REMAND

The veteran asserts that a higher rating should be assigned 
for his service-connected deep venous thrombosis of the right 
leg.  The Board notes this disability is evaluated pursuant 
to the provisions of Diagnostic Code 7121.  In the Joint 
Motion, the Board was directed to consider the provisions of 
Diagnostic Code 7120 in evaluating the severity of the 
veteran's service-connected disability.  In addition, it was 
noted that the Board failed to consider 38 C.F.R. § 4.16(b) 
(2003).  

The Board also observes that additional evidence has been 
associated with the claims folder since the October 2002 
decision, and the RO has not had the opportunity to consider 
this evidence.  There is no indication in the record that the 
veteran has waived his right to have this material initially 
considered by the RO.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to 
these claims because they were filed before enactment of the 
law.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., August 
25, 2003).  However, the factual scenario in Kuzma, as well 
as in the prior Federal Circuit cases of Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002) cited therein, was that proceedings 
were complete before VA when the VCAA was enacted.  Clearly, 
that is not the case here.  Furthermore, there is contrary 
legal precedent, see VAOPGCPREC 11-00, which holds the VCAA 
applies retroactively to claims pending on the date the law 
was enacted, such as these claims.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9 
(2002)).  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the only notice afforded the veteran was 
provided in a letter dated in July 2001 and in the 
supplemental statement of the case issued in August 2002.  
The Board observes that the provisions of 38 C.F.R. § 3.159 
(2003) were set forth.  This is not sufficient to satisfy the 
VCAA notice requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to claims such as these, 
and the potential prejudice to the appellant if the Board 
were to proceed to issue a decision at this time, the Board 
concludes a remand is needed for compliance with the notice 
and duty to assist provisions contained in the VCAA.  It 
would be harmless for the Board to require compliance with 
the VCAA if it did not apply to the claims.  In fact, it 
would be more advantageous to the veteran.  The veteran may 
waive the right to notice and duty to assist required by the 
VCAA, although the record does not reflect that he has done 
so.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for deep venous 
thrombosis of the right leg since 1999.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
vascular disease, if available, to 
determine the nature and extent of his 
deep venous thrombosis of the right leg.  
All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

3.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.

4.  Following completion of any 
additional development indicated, and if 
additional evidence is received, the RO 
should readjudicate the issue on appeal.  
If any benefit sought remains denied, a 
supplemental statement of the case that 
considers all evidence received since the 
supplemental statement of the case 
prepared in August 2002, should be 
issued, and the veteran afforded the 
appropriate opportunity to respond.  The 
RO is also directed to consider the 
provisions of 38 C.F.R. § 4.16(b).  
Thereafter, the case should be returned 
to the Board, as appropriate

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


